 



EXHIBIT 10.13

ITLA CAPITAL CORPORATION

1995 EMPLOYEE STOCK INCENTIVE PLAN

STOCK OPTION AGREEMENT

     This option is granted on Grant Date (the “Grant Date”) by ITLA Capital
Corporation (the “Corporation”) to Optionee Name (the “Optionee”), in accordance
with the following terms and conditions:

     1. Option Grant and Exercise Period. The Corporation hereby grants to the
Optionee an Option (the “Option”) to purchase, pursuant to the Corporation’s
1995 Employee Stock Incentive Plan, as the same may be from time to time amended
(the “Plan”), and upon the terms and conditions therein and hereinafter set
forth, an aggregate of Number of Shares Granted shares (the “Option Shares”) of
the Common Stock, par value $.01 per share (“Common Stock”), of the Corporation
at the price (the “Exercise Price”) of Exercise price per share. A copy of the
Plan as currently in effect, is incorporated herein by reference and is attached
hereto.

     This Option shall be exercisable only during the period (the “Exercise
Period”) commencing on Commencement Date and ending at 5:00 p.m., La Jolla,
California time, on the date ten years after date of Award under the Plan (the
“Grant Date”), such later time and date being hereinafter referred to as the
“Expiration Date,” provided the Optionee has continued to serve as an employee
of the Corporation since the Grant Date. This option shall vest and become
exercisable according to the following schedule:

              Amount of   Date of   Initial   Vesting   Award Vested  
1st Vesting Date
  1/3 of Award
 
       
2nd Vesting Date
  1/3 of Award
 
       
3rd Vesting Date
  1/3 of Award

During the Exercise Period, only the vested portion of this Option shall be
exercisable in whole at any time or in part from time to time subject to the
provisions of this Agreement, and further subject to the condition that the
aggregate Fair Market Value (as defined in the Plan and as determined as of the
Grant Date) of the Option Shares with respect to which Incentive Stock Options
(as defined in the Plan) are exercisable for the first time by the Optionee in
any calendar year shall not exceed One Hundred Thousand Dollars ($100,000.00).
To the extent that this Option, or any part thereof, does not qualify as an
Incentive Stock Option for any reason, it shall become a Non-Qualified Stock
Option under the Plan.

     2. Method of Exercise of This Option. This Option may be exercised during
the Exercise Period by giving written notice to the Corporation specifying the
number of Option Shares to be purchased. The notice must be in the form
prescribed by the committee referred to in Section 4 of the Plan or its
successor (the “Committee”) and directed to the address set forth in Section 10
below. The date of exercise is the date on which such notice is received by the
Corporation. Such notice must be accompanied by payment in full of the Exercise
Price for the Option Shares to be purchased upon such exercise. Payment shall be
made either (i) in cash, which may be in the form of a check, bank draft, or
money order payable to the Corporation, or (ii) by delivering a properly
executed notice together with irrevocable instructions to a broker to promptly
deliver to the Corporation the amount of sale or loan proceeds to pay the
exercise price.

 



--------------------------------------------------------------------------------



 



     3. Non-Transferability of This Option. This Option may not be sold,
transferred, pledged, assigned, or otherwise alienated or hypothecated, except,
in the event of the death of the Optionee, by will or the laws of descent and
distribution or pursuant to a qualified domestic relations order, as described
in the Plan, to the extent provided in Section 5 below. Except as provided
herein, this Option is exercisable during the Optionee’s lifetime only by the
Optionee. The provisions of this Option shall be binding upon, inure to the
benefit of and be enforceable by the parties hereto, the successors and assigns
of the Corporation and any person to whom this Option is transferred by will or
by the laws of descent and distribution or pursuant to a qualified domestic
relations order, as described in the Plan. In addition, all Incentive Stock
Options (as defined in the Plan) awarded to a Participant are exercisable only
by that Participant during his or her lifetime.

     4. Restrictions on Stock Transferability. The Committee shall impose such
restrictions on any shares of Stock acquired pursuant to the exercise of an
Option under the Plan as it may deem advisable, including, without limitation,
restrictions under applicable federal securities law, under the requirements of
any stock exchange upon which such shares of Stock are then listed and under any
blue sky or state securities laws applicable to such shares.

     5. Early Termination of Options. Except as provided in this Section 5 and
notwithstanding any other provision of this Option to the contrary, this Option
shall not be exercisable unless the Optionee, at the time he exercises this
Option, has remained continuously in the service of the Corporation (as
described in the Plan) since the Grant Date.

     If the Optionee shall cease to be employed by the Corporation for any
reason (excluding death, disability, retirement and termination of employment by
the Corporation or any Affiliate for cause), the Optionee may, but only within
the period of three months immediately succeeding such cessation of service and
in no event after the Expiration Date, exercise this Option to the extent the
Optionee was entitled to exercise this Option at the date of cessation. If the
Optionee shall cease to work for the Corporation because of termination of
employment by the Corporation or Affiliate for cause, all rights under this
Option shall expire immediately upon the giving to the Optionee of notice of
such termination.

     In the event of the death of the Optionee while in continuous service of
the Corporation or during the three-month period referred to in the immediately
preceding paragraph, the person to whom the Option has been transferred by will
or by the laws of descent and distribution may, but only to the extent the
Optionee was entitled to exercise this Option immediately prior to his death,
exercise this Option at any time within six months following the death of the
Optionee, but in no event later than ten years from the Grant Date.

     6. ADJUSTMENTS FOR CHANGES IN CAPITALIZATION OF THE CORPORATION. In the
event of any change in the outstanding shares of Stock by reason of any stock
dividend or split, recapitalization, merger, consolidation, combination,
exchange of shares, or other similar corporate change, the aggregate number of
shares of Stock available under the Plan and subject to each outstanding Award,
and its stated exercise price or the basis upon which the Award is measured,
shall be adjusted appropriately by the Committee, whose determination shall be
conclusive; provided, however, that fractional shares shall be rounded to the
nearest whole share.

     7. CHANGE IN CONTROL. Change in Control, as defined in the Plan,
encompasses: (a) the acquisition of beneficial ownership by any person,
corporation, group or other entity of 30% or more of the outstanding Stock;
(b) the stockholders of the Corporation approve a merger, consolidation, or
combination in which the Corporation is the not the continuing entity and which
does not result in the outstanding shares of Common Stock being converted into
or exchanged for different securities, cash or other property, or any
combination thereof, or the sale, lease or exchange or other transfer of all or
substantially all of the assets of the Corporation; or (c) a change in a
majority of the members of the Board of Directors of the Corporation within a
12 month period unless the election or nomination for election by the
Corporation’s stockholders of each new director was approved by the vote of
two-thirds of the directors then still in office who were in office at the
beginning of the 12 month period. In the event of any Change in Control of the
Corporation, the Options shall vest 100% and shall be immediately exercisable.

     8. STOCKHOLDER RIGHTS NOT GRANTED BY THIS OPTION. The Optionee is not
entitled by virtue hereof to any rights of a stockholder of the Corporation or
to notice of meetings of stockholders or to notice of any other proceedings of
the Corporation.

 



--------------------------------------------------------------------------------



 



     9. WITHHOLDING TAX. Upon the exercise of this Option, the Corporation shall
have the right to require the Optionee or such other person as is entitled to
exercise this Option to pay to the Corporation the amount of any taxes which the
Corporation or any of its Affiliates is required to withhold with respect to
such Option Shares, or, in lieu thereof, to retain, or sell without notice, a
sufficient number of such shares to cover the amount required to be withheld or
in lieu of any of the foregoing, to withhold a sufficient sum from the
Optionee’s compensation payable by the Corporation to satisfy the Corporation’s
tax withholding requirements. The Corporation’s method of satisfying its
withholding obligations shall be solely in the discretion of the Corporation,
subject to applicable federal, state and local law.

     10. NOTICES. All notices hereunder to the Corporation shall be delivered or
mailed to it addressed to the Secretary of the Corporation at 888 Prospect
Street, Suite 110, La Jolla, California 92037. Any notices hereunder to the
Optionee shall be delivered personally or mailed to the Optionee’s address noted
below. Such addresses for the service of notices may be changed at any time
provided written notice of the change is furnished in advance to the Corporation
or to the Optionee, as the case may be.

     11. PLAN AND PLAN INTERPRETATIONS AS CONTROLLING. This Option and the terms
and conditions herein set forth are subject in all respects to the terms and
conditions of the Plan, which are controlling. All determinations and
interpretations of the Committee shall be binding and conclusive upon the
Optionee or his legal representatives with regard to any question arising
hereunder or under the Plan.

     12. OPTIONEE SERVICE. Nothing in this Option shall limit the right of the
Corporation or any of its Affiliates to terminate the Optionee’s service as an
officer or employee, or otherwise impose upon the Corporation or any of its
Affiliates any obligation to employ or accept the services of the Optionee.

     13. OPTIONEE ACCEPTANCE. The Optionee shall signify his acceptance of the
terms and conditions of this Option by signing in the space provided below and
returning a signed copy hereof to the Corporation at the address set forth in
Section 10 above.

     IN WITNESS WHEREOF, the parties hereto have caused this INCENTIVE STOCK
OPTION AGREEMENT to be executed as of the date first above written.

            ITLA CAPITAL CORPORATION
      By:         George W. Haligowski      Chief Executive Officer and
President     

            ACCEPTED:
              Optionee Name      Street Address
City, State Zip Code     

 